Citation Nr: 0412315	
Decision Date: 05/12/04    Archive Date: 05/19/04

DOCKET NO.  99-17 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for sinusitis.  

3.  Entitlement to service connection for heart disease 
manifested by AV block.  

4.  Entitlement to a disability rating in excess of 10 
percent for a deviated nasal septum.  

5.  Entitlement to an effective date earlier than March 5, 
2001, for the grant of a 10 percent evaluation for 
gastroenteritis.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to July 
1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

The issues of entitlement to service connection for hearing 
loss and for heart disease manifested by AV block are the 
subjects of the Remand portion of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal with respect to the issues not 
remanded herein has been obtained.  

2.  Although the veteran was treated in service for sinus 
congestion, the presence of sinusitis has not been confirmed 
on subsequent examinations.  

3.  Exceptional or unusual disability factors are not shown 
with respect to the service-connected deviated nasal septum.  

4.  Although the veteran initially disagreed with the rating 
decision of January 1998 that granted service connection for 
gastroenteritis but rated the disability noncompensably 
disabling, in September 1998 he narrowed the scope of his 
appeal to include only claims for service connection that 
were then pending.  

5.  The veteran's reopened claim of entitlement to a 
compensable evaluation for service-connected gastroenteritis 
was received on March 5, 2001.  

6.  When the veteran was seen at a private emergency room on 
November 15, 2000, his service-connected gastrointestinal 
disorder was manifested by gastroesophageal reflux disease 
and substernal chest pain.  


CONCLUSIONS OF LAW

1.  Sinusitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2003).  

2.  The criteria for a rating in excess of 10 percent for a 
deviated nasal septum, effective from separation, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.97, Diagnostic Code 6502 (2003).  

3.  The criteria for an effective date of November 15, 2000, 
for the grant of a 10 percent evaluation for gastroenteritis 
have been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 
38 C.F.R. §§ 3.400, 4.113, 4.114, diagnostic codes 7319, 
7325, 7346 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The file shows that by RO correspondence, the rating 
decision, the statement of the case, and supplemental 
statements of the case, the veteran has been informed of the 
evidence necessary to substantiate his claims and of his and 
VA's respective obligations to obtain different types of 
evidence.  Identified relevant medical records have been 
obtained, and VA examinations have been provided.  The Board 
finds that the notice and duty to assist provisions of the 
law have been met.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The Board notes that only after the initial rating decisions 
concerning entitlement to service connection for sinusitis, 
an increased rating for a deviated nasal septum, and an 
earlier effective date for a 10 percent evaluation for 
gastroenteritis did the RO provide notice of the veteran's 
rights and responsibilities under the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096.  However, this appeal has been extensively developed 
and is ripe for decision with respect to those issues.  The 
Board is of the opinion that no useful purpose would be 
served by remanding the case to the RO for a de novo 
adjudication of those claims in an effort to redress the fact 
that the timing of the notice did not follow the precise 
sequence suggested by the provisions of the VCAA.  See 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  Remanding 
the case for this purpose would merely exalt form over 
substance without any true benefit accruing to the veteran.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

A.  Service connection for sinusitis

The record shows that the veteran was seen at a service 
clinic in December 1994, when sinus congestion with secondary 
headache was assessed.  Sudafed was prescribed.  Although a 
history of sinusitis, beginning in 1994, was noted on the 
separation examination performed in January 1997, sinusitis 
was not found on clinical examination.  The veteran's 
complaints of hay fever were said to relate to sinusitis, and 
the sinusitis was said to be secondary to seasonal changes.  
It was further indicated that the sinusitis was treated with 
Sudafed and unknown prescription drugs.  

Although sinusitis was diagnosed by history on a VA 
examination in June 1998, ENT examinations by VA in March 
2001 and August 2002 did not confirm the presence of 
sinusitis.  The VA examiner in March 2001 noted that the 
veteran did not have a history of chronic sinusitis but did 
have a history of seasonal rhinitis.  The veteran reported 
that in the spring, he had problems with rhinorrhea, sneezing 
and ocular itching.  The impression following examination was 
chronic nasal obstruction due to a combination of chronic 
rhinitis and a deviated septum.  The examiner in August 2002 
noted signs on examination of allergic rhinitis with clear 
mucus and boggy turbinates.  Although the veteran had 
complete nasal obstruction on the right due to a deviated 
septum, he did not have any symptoms of sinusitis on that 
side.  

Although service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service, 38 U.S.C.A. §§ 1110, 1131, it must be shown that any 
current disability is related to service or to an incident of 
service origin.  The United States Court of Appeals for the 
Federal Circuit has held that "a veteran seeking disability 
benefits must establish . . . the existence of a disability 
[and] a connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000) (emphasis added).  See D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000) (to the same effect).  

Although the record discloses complaints in service 
compatible with sinusitis, sinusitis has not been diagnosed 
other than by history.  However, the Board is not required to 
accept doctors' opinions that are based upon the appellant's 
recitation of medical history.  Godfrey v. Brown, 8 Vet. App. 
113, 121 (1995).  See Owens v. Brown, 7 Vet. App. 429 (1995) 
(Board not bound to accept physicians' opinions based on 
claimant's recitation of events).  There must be a showing of 
current disability.  See Degmetich v. Brown, 104 F.3d 1328, 
1331-33 (Fed. Cir. 1997) (claimant must have disability at 
time of application for benefits and not merely findings in 
service).  

Although symptoms are manifestations or indications of 
disease or injury, even disease or injury is not entitled to 
service connection unless chronic residuals constituting a 
disability result therefrom.  The United States Court of 
Appeals for Veterans Claims has specifically so held.  In 
affirming a Board decision denying an application to reopen a 
claim of entitlement to service connection for spinal 
meningitis and denying an original claim for service 
connection for residuals of frozen feet, the Court stated:  
"[The veteran] is apparently of the belief that he is 
entitled to some sort of benefit simply because he had a 
disease or injury while on active service.  That, of course, 
is mistaken.  Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C. 
§ 1110 (formerly § 310).  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (emphasis in 
original).  

Although the veteran has claimed that he has sinusitis that 
is related to his lengthy service, he is not competent as a 
layperson to diagnose a disability or to offer an opinion 
attributing the disability to service, as this requires 
medical expertise.  See Stadin v. Brown, 8 Vet. App. 280, 284 
(1995), and cases cited therein.  The VA ENT examiners have 
not found sinusitis to be present, and in the absence of such 
a finding, a basis for service connection for sinusitis 
cannot be identified.  The evidence is not so evenly balanced 
as to raise doubt concerning any material issue.  38 U.S.C.A. 
§ 5107(b).  

B.  Increased rating for a deviated nasal septum

A rating decision dated in March 1998 granted service 
connection for a deviated nasal septum and assigned a 
noncompensable rating under Diagnostic Code 6502, effective 
from separation.  The veteran disagreed with the evaluation 
assigned, and this appeal ensued.  In a rating decision dated 
in January 2003, a 10 percent rating was granted for the 
deviated nasal septum, effective from separation.  

The veteran's claim for a higher evaluation for a deviated 
nasal septum is an original claim that was placed in 
appellate status by his disagreement with the initial rating 
award.  In these circumstances, separate ratings may be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  

Under the rating schedule, a 10 percent evaluation is the 
maximum schedular evaluation available for traumatic 
deviation of the nasal septum.  38 C.F.R. § 4.97, Diagnostic 
Code 6502 (2003).  

The Board has therefore considered possible entitlement to an 
extraschedular evaluation under the provisions of 38 C.F.R. § 
3.321(b)(1).  The provisions of the cited regulation were 
provided to the veteran and his representative in the 
statement of the case issued in November 1998 and the 
supplemental statement of the case issued in January 2003.  
The rating decision of January 2003 that increased the rating 
to 10 percent specifically considered whether an 
extraschedular evaluation was warranted and determined that 
referral to the Director of the VA Compensation and Pension 
Service for extraschedular consideration was not warranted.  

The Board concludes that the record does not show such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  There is no showing that the deviated nasal 
septum results in frequent hospitalizations or marked 
interference with employment.  Indeed, VA ENT examinations in 
March 2001 and August 2002 indicate that the deviated septum, 
while bothersome, is not substantially disabling.  In March 
2001, a three to four year history of right-sided nasal 
obstruction was noted, but the veteran reported that he 
tolerated the obstruction very well.  While he had noticed 
some increased mouth breathing, he had not had problems with 
purulent discharge or with dyspnea at rest or on exertion.  
He had no history of nasal surgery and was not taking any 
medications for nasal obstruction.  He had no impairment of 
speech.  

When examined in August 2002, the veteran reported that he 
was very active and did not believe that he was disabled in 
his ability to perform activities.  The examiner found that 
the veteran had complete nasal obstruction on the right side 
and that, while he was in no acute distress, he had a 
congested voice.  The veteran had accommodated the septal 
deviation by breathing through his mouth.  Indeed, the 
examiner noted that the veteran did not have any dyspnea at 
rest or on exertion and ran about eight miles a day.  
Although his voice was altered, his speech was not impaired.  

The rating schedule is designed to compensate for average 
impairments of earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. 
§ 1155.  "Generally, the degrees of disability specified [in 
the rating schedule] are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1 (2003).  The adverse 
occupational impact of the service-connected disability is 
contemplated in the 10 percent rating currently assigned.  
Based on these considerations, the Board finds that the RO 
did not err in refusing to refer this claim to the Director 
of the VA Compensation and Pension Service for an initial 
determination.  See Floyd v. Brown, 9 Vet. App. 88, 95 
(1996).  

It follows that the claim for a rating in excess of 10 
percent for a deviated nasal septum, effective from 
separation, is not warranted.  The evidence is not so evenly 
balanced as to raise doubt concerning any material issue.  
38 U.S.C.A. § 5107(b).  

C.  Earlier effective date

The record shows that the veteran filed a formal claim for VA 
compensation benefits in April 1997.  The claim was for a 
number of disabilities, including "ulcer/stomach problems."  
A rating decision dated in January 1998 granted service 
connection for gastroenteritis and assigned a zero percent 
evaluation under Diagnostic Code 7325, effective from 
separation.  

The veteran essentially contends that he has continuously 
prosecuted his claim for a compensable rating since the 
initial grant of service connection that evaluated the 
disability as noncompensably disabling.  He maintains that 
the same degree of disability was present from separation as 
was eventually reflected in the 10 percent evaluation that 
was made effective from March 5, 2001, by the rating decision 
of May 2002.  

The record shows that a rating decision dated in March 1998 
addressed claims other than the evaluation for the service-
connected gastroenteritis.  The veteran was notified of this 
determination on March 16, 1998.  On March 27, 1998, the 
veteran filed a statement with the RO, the body of which read 
as follows:  

I received my rating decision which is 
dated March 16, 1998.  This letter is to 
request the Dept. of Veterans Affairs, 
through the PVA, "keep my original claim 
date active", pending the scheduling of 
C & P exams to begin in mid-May 1998.  
This is my Notice of Disagreement (NOD).  
I do understand that I need to be 
physically examined in order to verify 
the conditions I claim still pertain to 
me.  (Emphasis in original.)  

In correspondence dated March 31, 1998, the RO replied in 
pertinent part: "You also indicated that you wanted to file 
[a] notice of disagreement.  We need you to tell us exactly 
what issues you disagree with."  

In June 1998, the veteran underwent VA examinations, and the 
following September, the RO entered a rating decision that, 
inter alia, continued the noncompensable rating for service-
connected gastroenteritis.  The veteran was informed of this 
rating determination in September 1998 and filed a notice of 
disagreement therewith the following month.  This action 
initiated his appeal with respect to the first four issues on 
the title page of this decision but did not indicate any 
disagreement with the level of evaluation of the already 
service-connected gastroenteritis.  

A statement of the case was furnished to the veteran and his 
representative in November 1998 that did not address the 
issue of entitlement to a compensable rating for 
gastroenteritis.  The veteran perfected his appeal by filing 
a VA Form 9 on August 27, 1999.  The question is whether, 
when the veteran's representative filed a reopened claim for 
a compensable rating for gastroenteritis on March 5, 2001, 
the veteran had a claim pending for a compensable rating for 
gastroenteritis.  

The Board finds that the veteran did not have a claim pending 
when his representative filed the claim to reopen in March 
2001.  The veteran's NOD of March 1998 arguably encompassed 
his disagreement with the noncompensable evaluation initially 
assigned for his service-connected gastroenteritis.  Since 
the rating decision of January 1998 granted service 
connection for gastroenteritis effective from separation, the 
only benefit that his NOD could have raised with respect to 
service-connected gastroenteritis was the level of 
evaluation.  

Moreover, it is at least questionable whether the March 1998 
RO request that the veteran define the exact issues he was 
appealing was compatible with the law, as it compelled him to 
narrow the scope of his appeal before a statement of the case 
had been provided to him and his representative.  It is after 
being informed in a statement of the case of the facts, law, 
and reasoning upon which the RO based its decision that the 
veteran is required to "set out specific allegations of 
error of fact or law, such allegations related to specific 
items in the statement of the case."  38 U.S.C.A. § 
7105(d)(3) (West 2002).  It is then that "[t]he benefits 
sought on appeal must be clearly identified."  Id.  The 
legislative history of the Statement of the Case law is 
arguably ambiguous on the question of whether the RO may 
require a claimant to identify specifically the claims he is 
appealing before a statement of the case is issued.  See 1962 
U.S.C.C.A.N. 2576-80.  The controlling regulation is also 
somewhat unclear as to whether the RO may require the veteran 
to identify the specific issues he is appealing after he has 
filed a general NOD but before a statement of the case has 
been issued.  Section 20.201, title 38, Code of Federal 
Regulations, provides as follows:  

A written communication from a claimant 
or his or her representative expressing 
dissatisfaction or disagreement with an 
adjudicative determination by the agency 
of original jurisdiction and a desire to 
contest the result will constitute a 
Notice of Disagreement.  While special 
wording is not required, the Notice of 
Disagreement must be in terms which can 
be reasonably construed as disagreement 
with that determination and a desire for 
appellate review.  If the agency of 
original jurisdiction gave notice that 
adjudicative determinations were made on 
several issues at the same time, the 
specific determinations with which the 
claimant disagrees must be identified.  
For example, if service connection was 
denied for two disabilities and the 
claimant wishes to appeal the denial of 
service connection with respect to only 
one of the disabilities, the Notice of 
Disagreement must make that clear.  
(Emphasis added.)  

It is not wholly clear whether this is the veteran's choice, 
or whether the RO can compel him to select the issues he is 
appealing.  

The impetus for the Statement of the Case law was to provide 
"an added measure of due process in the consideration and 
final adjudication of disputed claims for veterans' 
benefits."  1962 U.S.C.C.A.N. 2577.  "A major purpose of 
the bill [providing for a statement of the case] would be 
lost," the VA Deputy Administrator wrote to the chairman of 
the cognizant Senate committee, "if the claimant were 
required to develop his specific allegations as to mistakes 
of fact or errors of law and his arguments on appeal before 
he has had available to him the 'statement of the case.'"  
Id. at 2579.  Whether requiring the claimant to specify the 
issues being appealed before a statement of the case is 
issued might not be equivalent to requiring him "to develop 
specific allegations as to mistakes of fact or law and his 
arguments on appeal."  On the other hand, requiring him to 
so specify would seem to defeat the purpose of the statement 
of the case, which is to provide him with sufficient 
information so that he can make an informed choice as to 
which issues, if any, to pursue on appeal.  

In this case, however, the veteran in the NOD he filed in 
September 1998 limited his appeal to the service connection 
issues that he claimed were still disputed.  The veteran 
stated: "Everything I have listed, and that is already in 
dispute, deserves to be rated and deemed service[]connected, 
as per the evidence originally submitted."  (Emphasis 
added.)  This indicates that the issues the veteran 
continuously prosecuted since the receipt of his original 
claim for compensation benefits were service connection 
claims and not the claim for a compensable rating for 
gastroenteritis that was reopened when the representative 
filed the claim for increase in March 2001.  

Under the law, the effective date of an award of increased 
compensation is the earliest date that it is factually 
ascertainable that an increase in disability has occurred if 
the claim is received within a year from that date; 
otherwise, the effective date is the later of the date of 
increase in disability or the date of receipt of the claim.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. 
Brown, 10 Vet. App. 125, 126-27 (1997).  

When examined by VA in June 1998, a history of having had 
duodenal ulcer disease with nausea and throwing up coffee-
ground vomitus, and gastroesophageal reflux disease, in 1984-
85 was noted.  The veteran reported that he was unable to lie 
down in bed.  An upper gastrointestinal series was performed, 
and a doctor in North Carolina gave the veteran a 
"cocktail" of antibiotics and Pepto-Bismol.  Since then, he 
had not had many symptoms.  The gastroesophageal reflux 
improved, and there was no serious nausea or vomiting.  
Although he still had a burning sensation in the sternum 
area, the frequency and intensity of these episodes were less 
than in the past.  It occurred about two or three times a 
week, many times at night after dinner.  He said that he had 
smoked a pack and half of cigarettes a day since the age of 
17 and has a small drink at night.  He said that after he had 
received the cocktail of antibiotics and Pepto-Bismol, he did 
not wake up at night because of the stomach pain anymore, 
although he had had some stomach cramps with diarrhea the 
night before the examination questionably related to a virus.  
The examiner commented that the veteran was still 
experiencing symptoms of a retrosternal burning sensation 
that was likely secondary to his gastroesophageal reflux two 
or three times a week and that he was taking Tagamet as 
needed.  

Although the veteran was treated at a private hospital in 
October and December 1998, and in November 2000, for episodes 
of stomach cramps and atypical chest pain probably associated 
with gastroesophageal reflux disease and ulcer disease, these 
problems also appear to have been triggered in part, by 
episodes of urticaria.  A medical consultation in December 
1998 showed that the veteran was on Prevacid and that he had 
presented to the emergency room with some abdominal and chest 
discomfort.  It was reported that he had had a similar 
episode a few weeks before, which was initiated by a 
generalized urticaria.  The abdomen was soft and nontender on 
clinical examination.  The diagnosis on November 15, 2000, 
was gastroesophageal reflux with esophageal spasm.  

When examined by VA in April 2001, the veteran reported that 
he had spells of reflux symptoms one to two times a month.  
These were heartburn, spasm and sometimes a skin rash.  He 
took TUMS for his symptoms.  An upper gastrointestinal series 
showed a hiatal hernia with water siphon reflux to the mid-
esophagus without evidence of esophagitis.  The examiner 
found that the veteran had had symptoms compatible with 
gastroesophageal reflux disease.  Although he had hematemesis 
on one occasion, he continued to have intermittent symptoms 
with heartburn and chest pain.  He had improvement of his 
symptoms after treatment with a cocktail of antibiotics and 
Prevacid, and he stayed symptom free for two years.  Since 
then, however, the veteran had relapsed and continued to have 
intermittent symptoms with gastroesophageal reflux disease 
that occurred mainly at night and at times with spasmic chest 
pain and a skin rash.  

In light of these findings, the rating decision of May 2002 
rated the service-connected gastrointestinal disorder under 
Diagnostic Code 7325, which requires that the disorder be 
rated as irritable colon syndrome under Diagnostic Code 7319, 
and under Diagnostic Code 7346 for hiatal hernia.  

Under Diagnostic Code 7319, a 10 percent rating is warranted 
for moderate irritable colon syndrome manifested by frequent 
episodes of bowel disturbance with abdominal distress.  Under 
Diagnostic Code 7346, a 10 percent evaluation is warranted 
for hiatal hernia with two or more of the symptoms required 
for a 30 percent evaluation, but of lesser severity than is 
required for that evaluation.  A 30 percent evaluation 
requires persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of a 
considerable impairment of health.  

Prior to March 5, 2001, the service-connected 
gastrointestinal disorder was rated as irritable colon 
syndrome, but moderate irritable colon syndrome manifested by 
frequent episodes of bowel disturbance with abdominal 
distress was not demonstrated.  However, the veteran's 
symptoms when treated at a private emergency room on November 
15, 2000, were compatible with the symptoms shown on the VA 
examination the following April, when an upper 
gastrointestinal series visualized the hiatal hernia and 
reflux disease.  The RO in May 2002 appears to have regarded 
the hiatal hernia with reflux disease as the predominant 
disability for rating purposes.  See 38 C.F.R. § 4.114.  The 
record shows that the veteran had a long history of 
gastroesophageal reflux disease, which would be rated as 
hiatal hernia under Diagnostic Code 7346.  The emergency room 
visit in November 2000 documented symptoms of reflux and mid-
sternum epigastric-type pain.  

The Board accordingly concludes that the veteran is entitled 
to a 10 percent evaluation for his service-connected 
gastrointestinal disorder, effective from November 15, 2000, 
when symptoms consistent with a 10 percent evaluation under 
Diagnostic Code 7346 were shown less than a year prior to the 
receipt of the reopened claim in March 2001.  


ORDER

Service connection for sinusitis is denied.  

An evaluation in excess of 10 percent for a deviated nasal 
septum, effective from separation, is denied.  

An effective date of November 15, 2000, for the grant of a 10 
percent evaluation for gastroenteritis is granted, subject to 
controlling regulations governing the payment of monetary 
benefits.  



REMAND

The record shows that the veteran underwent a VA audiological 
evaluation in June 1998, when his pure tone thresholds did 
not seem to show the presence of a current hearing disability 
under the law.  What constitutes a current hearing disability 
for purposes of entitlement to service connection is defined 
by VA regulations.  Impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1,000, 2,000, 3,000 or 
4,000 hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  
38 C.F.R. § 3.385 (2003).  

Although the examiner characterized the veteran's speech 
discrimination scores as "excellent bilaterally," the 
specific numerical scores were not reported.  In the absence 
of such information, the Board cannot find that a current 
hearing disability does not exist.  Further evaluation is 
necessary to clarify this matter.  

The record further shows that electrocardiograms in December 
1983 and March 1989 were interpreted as showing first degree 
AV block.  In January 1995, when a chest x-rays were normal, 
the veteran gave a 3-day history of stabbing chest pain that 
was worse in the morning.  However, only costochondritis was 
assessed.  An electrocardiogram in June 1996 was interpreted 
as showing sinus bradycardia with sinus arrhythmia with first 
degree AV block and nonspecific ST abnormality.  First degree 
AV block was noted on the veteran's examination for 
retirement in January 1997, but his cardiovascular system was 
normal on clinical examination, and a chest x-ray was normal 
at that time.  

Despite concerns over the presence of first degree AV block 
on a series of electrocardiograms during service, the record 
does not show that a chronic heart disorder has been 
diagnosed.  The service medical records are negative for a 
diagnosed heart condition, and the post service medical 
evidence is likewise negative for any such finding.  Although 
the veteran was seen on a number of occasions following 
service for chest pain that it was thought might be a 
manifestation of heart disease, various cardiac evaluations 
failed to disclose the presence of underlying heart disease, 
and the chest pain was attributed to the veteran's 
gastroesophageal reflux disease.  The VA examination of June 
1998 diagnosed a history of first degree AV block found on 
electrocardiogram but noted that an electrocardiogram done by 
VA in 1997 (apparently at the VA Medical Center, Memphis, 
Tennessee) was normal and that an echocardiogram showed no 
abnormal findings.  

The echocardiogram, which was performed in November 1997, 
showed no cardiac pathology to account for "A-V 
dissociation."  Private evaluations in October and December 
1998, and in November 2000, did not show the presence of 
chronic heart disease, but electrocardiograms in October and 
December 1998 were abnormal, with the latter one indicating 
nonspecific ST-T wave abnormalities.  However, a stress test 
at that time, which reached the target heart rate, was 
clinically and electrocardiographically negative for stress 
induced myocardial ischemia.  Although an electrocardiogram 
in November 2000 was abnormal, the abnormality may have been 
induced by "arm lead reversal" in a test that assumed no 
reversal.  In any case, heart disease was not diagnosed at 
that time.  

The findings on the echocardiogram seem to assume the 
presence of a conduction abnormality described as "A-V 
dissociation."  The RO denied the claim because a heart 
disability was not shown to be present, citing Degmetich v. 
Brown, supra.  The Board observes, however, that VA 
recognizes atrioventricular block as a ratable disability 
under Diagnostic Code 7015.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7015 (2003).  However, "[s]imple delayed P-R 
conduction time, in the absence of other evidence of cardiac 
disease, is not a disability."  Id., Note.  

The Board has no way of knowing whether the veteran has a 
true atrioventricular block that would constitute a 
disability under the rating schedule.  Accordingly, further 
development of the record is needed before a final decision 
can be rendered.  

In view of the foregoing, this case is REMANDED to the RO 
through the Appeals Management Center (AMC) in Washington, 
D.C., for the following action:  

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for hearing loss 
at any time since June 1998 and for heart 
disease at any time since November 2000.  
After securing the necessary release, the 
RO should obtain these records and 
associate them with the claims file.  The 
veteran should also be requested to 
furnish all evidence in his possession 
with respect to the foregoing claims.  

2.  After pertinent records have been 
received, the veteran should be afforded 
a VA audiology evaluation to determine 
the nature and extent of any current 
hearing loss.  All indicated tests should 
be performed, and all manifestations of 
current disability should be described in 
detail, to include speech recognition 
scores using the Maryland CNC Test.  The 
claims file should be made available to 
the examiner for review before the 
examination.  

3.  The veteran should also be afforded a 
VA examination to determine the nature 
and extent of any heart disease, to 
include atrioventricular (AV) block, 
found to be present.  All indicated tests 
should be performed, and all 
manifestations of current disability 
should be described in detail.  The 
examiner is requested to review the 
claims file and to offer an opinion 
whether the veteran has AV block and, if 
so, whether the AV block found to be 
present is simple delayed P-R conduction 
time without other evidence of cardiac 
disease.  If heart disease other than AV 
block is found to be present, the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not (that is, whether there is a 50 
percent probability) that any current 
heard disorder is related to the 
complaints and findings noted in service.  

4.  Following any further indicated 
development, the RO should review the 
record and readjudicate the remaining 
issues on appeal.  If the benefits sought 
on appeal are not granted to the 
satisfaction of the veteran, a 
supplemental statement of the case should 
be issued and the veteran and his 
representative provided with an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  However, the veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



